DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on Sep 02, 2022, and the claims 1-4, 7-14, and 16-20, 22-24 are pending for examination. 
Claims: 5-6, 15, 21 (canceled).
Claims: 23-24 (new)
Response to Arguments
Applicant’s arguments filed on Feb 18, 2016, with regards to rejection of claim 1-4, 7-14, and 16-20, 22-24 have been fully considered and they are found to be persuasive.
In Applicant’s remarks, on pages 11-14, Applicant argues that  Shattil  and Rahman do not teach claim 1, especially in the portion of the claim, “wherein the test configuration instructs a MEC device, of the plurality of MEC devices, to measure latency from a particular location to the MEC device for a particular communication protocol by sending test packets from a user equipment (UE) device to the MEC device.
In response of applicant’s argument, a new ground of rejection is applied over Shattil (US 2014/0098685 A1), in view of Kim (US 2018/0324031 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-2, 7-9, 11-12, 16-17, 18-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2014/0098685 A1), in view of Kim (US 2018/0324031 A1).
Regarding claim 1,
Shattil teaches, a method comprising (see abstract): 
providing, by a computer device, a test configuration to a plurality of multi-access edge computing (MEC) devices; 
Introduction: equivalent elements;
Computing device=Origin server/Core server [ i.e. Orchestrator]  
MEC (multi-access computing device)= Plurality of Edge servers,
Test configuration= Performance metric
See fig. 2(201), and para [0033] a performance metric for each of the edge-server sets to be measured/calculated. Note: performance metric is equating as a test configuration.)
collecting, by the computer device, test results associated with the provided test configuration from the plurality of MEC devices (see para [0039] line 5-7, faulty data packets, latency, link performance of each edge server are gathered. Hence, it is called test/performance result.); 
obtaining, by the computer device, capability information associated with particular ones of the plurality of MEC devices (see para [0040] and [0045] line 8-15, Nodes/edge server congestions, backlog information, content serve ability are kinds of capability of nodes/edge servers.); 
generating, by the computer device, a test report that relates one or more parameters included in the test results and the obtained capability information to particular ones of the plurality of MEC devices (see para [0047]-[0048] Generating a statistical model based on the performance metric (latency, error rate, channel communication quality parameters), and nodes ability (i.e. congestion, backlog, bandwidth.), note: statistical model is a report and it is created based on node’s latency, error rate, channel communication quality parameters.); 
receiving, by the computer device, a request for a MEC service from a user equipment (UE) device, wherein the MEC request is associated with at least one requirement (see para [0049] request from user’s mobile device is received for certain content. Note: content, audio, video are a MEC service.); and 
using, by the computer device, the generated test report to select a MEC device from the plurality of MEC devices for the requested MEC service based on the at least one requirement (see para [0050] Based on the client’s request, and response and para [0054] select the best edge server for content delivery, and para [0056] selecting a server for performance depends on the latency/bandwidth requirement.).
Shattil fails to teach, 
wherein the test configuration instructs a MEC device, of the plurality of MEC devices, to measure latency from a particular location to the MEC device for a particular communication protocol by sending test packets from a user equipment (UE) device to the MEC device.
In analogous art, Kim teaches,  
wherein the test configuration instructs a MEC device, of the plurality of MEC devices, to measure latency from a particular location to the MEC device for a particular communication protocol by sending test packets from a user equipment (UE) device to the MEC device (see para [0019] Measurements (SDTM) based on the types of errors, reaching a threshold error rate, reaching a threshold traffic load, reaching a threshold packet loss, number of times an application resets or crashes, an operating system change (e.g., version), a network device change (e.g., hardware or software version), indication of a type of customer complaint, and [0024] tests (e.g., generation of traffic and monitoring results) may occur between mobile device 101 and cloud server 105 for a period that may have been communicated at step 145 or step 146. And provide instructions to display the determined results or transmit the results of the diagnosis of step 148 to a device. )
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify performing latency tests to obtain test data of Shattil with measure latency from a particular location to the MEC device for a particular communication protocol of Kim. A person of ordinary skill in the art would have been motivated to do this to measure the troubleshooting packet/call (i.e. delay) of the edge device/UE/IoT device (Kim: [0004]-[0005]).
Regarding claim 2,
Shattil and Kim teach claim 1,
Shattil teaches, further comprising: 
detecting that a threshold for a particular one of the one or more parameters has been reached for a particular one of the plurality of MEC devices (see para 0121] the performance of the best set exceeds the performance of the employed set by a predetermined margin (i.e. determined/detected),); and 
generating an alert, in response to detecting that the threshold for the particular one of the one or more parameters has been reached for the particular one of the plurality of MEC devices (see para [0131] Update mode notify that it needs to restart (i.e. it is called alert.)).  
Regarding claim 7,
Shattil and Kim teach claim 1,
Shattil teaches, wherein the particular communication protocol includes at least one of: Internet Control Message Protocol (ICMP), Transmission Control Protocol (TCP)), User Datagram Protocol (UDP), Real-Time Transport Protocol (RTTP), 31Docket No. 20190440 Hypertext Transfer Protocol (HTTP), Transport Layer Security (TLS), or Message Queue Telemetry Transport (MQTT) (see para [0010] wireless protocol, WWW (HTTP)-protocol).  
Regarding claim 8,
Shattil and Kim teach claim 1,
Shattil teaches, wherein the test report relates particular locations and communication protocols to latency values (see para [0051])
Regarding claim 9,
Shattil and Kim teach claim 1,
Shattil teaches, wherein the test report relates particular locations and communication protocols to at least one of available bandwidth, throughput, bandwidth delay product, packet delay variation, error rate, or signal quality (see para [0038]) 
Regarding claim 18,
Shattil and Kim teach claim 17,
Shattil further teaches, wherein the MEC device is further configured to: 
receive the test configuration from the MEC orchestration device (see para [0033].); 
perform a test based on the received test configuration (see para [0033]); and provide test results based on the performed test to the MEC orchestration device (see para [0033] core/origin server/network is a orchestration system).

Claim 11 recites all the same elements of claim 1, but in computer program product form rather method form, except a memory (para [0016]), and a processor (para [0016]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 16 recites all the same elements of claim 9, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 1, but in system form rather method form, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 17.
Claim 19 recites all the same elements of claim 1 and 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 1 and 6 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 2, but in system  form rather method form, Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 20.
Claim 22 recites all the same elements of claim 1, but in system form rather method form, Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 22.
Claims 3, 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2014/0098685 A1), in view of Kim (US 2018/0324031 A1), and further in view of Pandey (US 2020/0097490A1).
Regarding claim 3,
Shattil and Kim teach claim 1,
Shattil and Kim fail to teach,
further comprising: generating a visual representation of the test report; and  30Docket No. 20190440 providing the generated visual representation of the test report to an administration device.  
In analogous art, Pandey teaches,
further comprising: generating a visual representation of the test report (see para [0038] The reporting engine 104 may generate a visual report, based on the result. The reporting engine 104 may present the visual report to a user via the user interface 102); and  
30Docket No. 20190440 providing the generated visual representation of the test report to an administration device (see para [0065] The visual report may include a visual representation of report attributes, showing one or more attributes or properties of the visual report).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify performing latency tests to obtain test data of Shattil with Kim further with a visual representation of the test report of Pandey. A person of ordinary skill in the art would have been motivated to do this to view the report for communication (Pandey: [0038])
Claim 13 recites all the same elements of claim 3, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 23 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 23.
Claim 10- is rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2014/0098685 A1), in view of Kim (US 2018/0324031 A1), and further in view of Tran (US 10,461,421 B1).
Regarding claim 10,
Shattil and Kim teach claim 1,
Shattil and Kim teach fail to teach, wherein the selected MEC device, from the plurality of MEC devices, is to communicate with the UE device via a Fifth Generation (5G) New Radio (NR) radio access network.  
In analogous art, Tran teaches,
wherein the selected MEC device, from the plurality of MEC devices, is to communicate with the UE device via a Fifth Generation (5G) New Radio (NR) radio access network (see col. 18 line 47-57, low-latency communication (URLLC) service and associated numerologies in fifth generation (5G) New Radio (NR) may be implemented. The one or more UEs communicate with one or more gNBs using one or more physical antennas.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify performing latency tests to obtain test data of Shattil with Kim further with a Fifth Generation (5G) New Radio (NR) radio access network of Tran. A person of ordinary skill in the art would have been motivated to do improve a better communication (Tran: [col. 1 line 1-30]).

Claim 4, and 14, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shattil (US 2014/0098685 A1), in view of Kim (US 2018/0324031 A1), and further in view of Diamond (US 9,087,161 B1).
Regarding claim 4,
Shattil and Kim teach claim 1,
Shattil and Kim teach fail to teach, 
Shattil teaches, wherein the capability information includes information indicating whether a particular one of the MEC devices includes at least one of a particular type of processing unit, a particular type of hardware accelerator device, a particular type of application, or information indicating a capacity associated with a particular hardware element or application.
In analogous art, Diamond teaches, 
wherein the capability information includes information indicating whether a particular one of the MEC devices includes at least one of a particular type of processing unit, a particular type of hardware accelerator device, a particular type of application, or information indicating a capacity associated with a particular hardware element or application (see col. 3 line 13-30, the GPUs are configured as an asymmetrically scaling multiple GPU graphics system wherein the multiple GPUs are asymmetric, meaning that their rendering capabilities and/or rendering power is not equal. The controller unit is configured to load share the graphics processing burden across the asymmetric GPUs in order to best utilize their available hardware and capabilities and maximize throughput of the graphics rendering system.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify performing latency tests to obtain test data of Shattil with Kim further with with the MEC devices includes at least one of a particular type of processing unit of Diamond. A person of ordinary skill in the art would have been motivated to do utilize a graphics pipeline for processing data (Diamond: col. 1 line 60-65).
Claim 14 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.
Claim 24 recites all the same elements of claim 4, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 24.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443